Clement, Ch. J.
The plaintiff in this case is an attorney and counsellor at law, and seeks to recover about $14,000 for professional services alleged to have been rendered the defendant in sixteen actions and proceedings. The defendant, by his answer, denies generally that the services claimed for in the complaint were rendered, and also their value, but admits, with qualifications, that the plaintiff was retained by defendant, and that certain services were rendered, and sets up that there was a contract in each case as to the charge, and further alleges that the plaintiff has been overpaid.
The plaintiff moved at special term for a reference, which motion was granted, and defendant has appealed from such order.
If there was but one question in this case to be tried, viz.: whether plaintiff was entitled to the full amount claimed or nothing, then perhaps the case should not have been referred; but the plaintiff sues for services in sixteen matters on the quantum meruit and will be compelled to prove the value of sixteen distinct items.
The retainer is not admitted except in a qualified way, and the. plaintiff will have to prove the second paragraph .of the complaint, which is squarely denied in the answer.
We can see no legal reason why a bill for services by an attorney should not be referred.
If the objection is a good one that a lawyer should not *686pass on the bill of another lawyer, then the same objection could be taken to the judge who presided at the trial before the jury.
We are of opinion that the order of reference was properly granted.
Order affirmed, with ten dollars costs and disbursements.
Osborne, J, concurs.